Citation Nr: 1326803	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant had service with the Army National Guard of Georgia from September 1990 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.

At the outset, the Board observes that a "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).

A NGB Form 22 reveals that the appellant had service with the Army National Guard of Georgia from September 25, 1990, until July 1, 2003.  There are no active duty or ACDUTRA dates delineated.  The RO contacted both the Georgia Medical Det and the Adjutant General for the State of Georgia to request verification of all periods of service.  See October 2007 and July 2008 letters.  The Adjutant General was also requested to provide verification of appellant's duty status between June 18 and June 20, 2000.  See July 2008 letter.  

The only response of record is a July 2008 letter from the Georgia Army National Guard, Joint Force Land Component, which enclosed copies of appellant's medical documents but did not provide verification of service or duty status between June 18 and June 20, 2000.  Notarized service personnel records provide a summary of retirement points between September 25, 1990, and July 1, 2003; inactive duty training dates between July 6, 2002, and October 6, 2002; and active duty/active duty training/active duty for special work dates for October 20, 2001, October 26, 2001, though October 28, 2001, January 12, 2002, though January 13, 2002, and July 7, 2002 through July 17, 2002.  

It is unclear from the service personnel records and the information provided by the Georgia Army National Guard, Joint Force Land Component, whether appellant had any active duty, active duty training, and/or active duty for special work between September 25, 1990, and October 20, 2001.  This must be clarified on remand and is especially important given that service and private treatment records document elevated blood pressure readings on several occasions during appellant's service with the Army National Guard of Georgia.  More specifically, appellant had elevated blood pressure readings on August 23, 1990 (prior to her entry into service), March 4, 2000, April 26, 2000, June 18, 2000, and March 4, 2001.  These findings meet the VA definition of hypertension found at 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Appellant contends she was diagnosed with hypertension during a drill weekend sometime in 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Georgia Army National Guard, Joint Force Land Component, and ask them to clarify whether appellant had any active duty, active duty training, and/or active duty for special work between her enlistment on September 25, 1990, and October 20, 2001.  In addition to providing the foregoing information, the contacted agency should also specifically address whether the appellant was performing active duty, active duty training, and/or active duty for special work on March 4, 2000, April 26, 2000, June 18, 2000, and/or March 4, 2001.  Document all efforts made in this regard.

2.  Review the claims folder and ensure that the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

